DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2022 was filed after the mailing date of the Non-final Rejection on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 9/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,657,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 3/4/2022, with respect to the rejection(s) of claim(s) 7, 4-6, 8, 19, 14-16 and 18 under Kursun (US 2014/0333414) in view of MARR et al (US 2016/000181) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kursun (US 2014/0333414) in view of Terakawa (US 2007/0230796). Terakawa (US 2007/0230796) in the field of image analysis, especially in face detection take into consideration adjustment of parameters affecting threshold with consideration of processing speeds. Please see the Office Action below for further detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2014/0333414) in view Terakawa (US 2007/0230796):
Claim 7:
Kursun (US 2014/0333414) teaches the following subject matter:
a camera (0086 teaches the use of a camera for biometric such as iris, which mean face will be capture; 0085 teaches where image of user face is taken);
a processor configured (0315 teach the use of processor such as mini-computer, mainframe, microcomputer; 0317 teach the processor to carry out functions) to:
receive image data from the camera, the image data including a first image of a face of an individual (0085-0086 teaches image capture of user face, this will be first image)
calculate a first score indicative of the likelihood that the face of the individual in the first image is identical to the face of the individual in a second image from a biometric 
database (0055 teaches calculating confidence score (first score) for comparison with existing profile (second image on database) and receiving user biometric data (first image), where 0085 teaches biometric data is image of user’s face; 0251 teach use of confident score for matching for stored biometric profile);
determine whether the first score exceeds a dynamic match threshold (0263 teaches exceed threshold between profiles (with calculated confident scores); 0055 teach threshold for each plurality of profiles, where plurality of profile means plurality of thresholds, which is view as range match threshold where range is view as dynamic, generated score for each profile as well; 0293 teaches comparing confident score with calculated combine metric (parameters) to threshold;);
generate a signal indicating that the faces of the individual in the first and second images are 
identical if the first score exceeds the dynamic match threshold (0297 teaches alert (signal) when check of biometric authentication result in a transaction (be identical for allow transaction), where 00294-0296 teach where comparison (to be identical) is between confidence score and threshold. Above teaches faces, first and second images and dynamic match threshold and exceed threshold).
Kursun teaches all the subject matter and dynamic matching threshold above, but not the following which is taught by Terakawa:
adjust based on values of one or more parameters, wherein the one or more parameters include a performance speed of the facial recognition system (0072-0074 teach adjustment, threshold and related processing speed for face detection).
Kursun and Terakawa are both in the field of image analysis especially with focus on biometric such as facial features such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the parameters of Kursun to include and considerations parameters of Terakawa regarding facial processing such that processing speed can be improve as disclosed by Terakawa in 0072-0074. 





Kursun teaches:
 The facial recognition system of claim 7 wherein 
the one or more parameters include a calendar date (0090 teach user biometric (like speak/voice or our case facial) where current date/time is considered, where 0087 detail use and facial recognition and biometric).

Claim 5:
Kursun teaches:
The facial recognition system of claim 7 wherein 
the one or more parameters include a time of day (0090 teach consideration with time stamping to reducing fraudulent false claims; 0119 teaches time consideration to provide one image of user’s face).

Claim 6:
Kursun teaches:
The facial recognition system of claim 7 wherein 
the one or more parameters include a frequency of use of the facial recognition system (0263-0264 teaches consistency (frequency) checking of match with profiles such as biometric, which above is shown to be facial).





Kursun teaches:
The facial recognition system of claim 7 wherein 
the one or more parameters include a number of times that the dynamic match threshold is not exceeded (0094 teaches biometric match fall below (not exceed) a threshold; above teaches threshold to be dynamic match threshold).

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun (US 2014/0333414) in view of Terakawa (US 2007/0230796) as applied to claim 7 above, and further in view of Shikawa et al (US 2013/0216109).
Claim 19:
Kursun and Terakawa do not teach the following, but is taught by Ishikawa et al:
The facial recognition system of claim 7, further comprising 
an entitlement scanner configured to obtain entitlement data from an entitlement presented by the individual and wherein the processor is further configured to receive the entitlement data from the entitlement scanner and to obtain the second image from biometric database based on the entitlement data (0254 teaches ticket counter gate (entitlement scanner) to capture image of visitor/user (entitlement data) and ticket (an entitlement) use against a face image previously register (second image from biometric database) in the biological information DB (database) 822).
Kursun, Terakawa and Ishikawa et al both in the field of image analysis, especially in facial recognition such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the combination of Kursun and Terakawa’s transaction file that includes biometric data, 

Claim 14:
Kursun teaches:
The facial recognition system of claim 19 wherein 
the one or more parameters include a calendar date (0090 teach user biometric (like speak/voice or our case facial) where current date/time is considered, where 0087 detail use and facial recognition as biometric).

Claim 15:
Kursun teaches:
The facial recognition system of claim 19 wherein
the one or more parameters include a time of day (0090 teach consideration with time stamping to reducing fraudulent false claims; 0119 teaches time consideration to provide one image of user’s face).

Claim 16:
Kursun teaches:
The facial recognition system of claim 19 wherein 
the one or more parameters include a frequency of use of the facial recognition system (0263-0264 teaches consistency (frequency) checking of match with profiles such as biometric, which above is shown to be facial).

Kursun teaches:
The facial recognition system of claim 19 wherein 
the one or more parameters include a number of times that the dynamic match threshold is not exceeded (0094 teaches biometric match fall below (not exceed) a threshold; above teaches threshold to be dynamic match threshold).

Allowable Subject Matter
Claims 2-3 and 9-13 are allowed. Reason for allowance same as cited in parent case 15/739924 in OA dated 01/04/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lipert et al (US 2016/0224837) teaches Method And System For Facial And Object Recognition Using Metadata Heuristic Search - people or the objects that might be possible matches (i.e. the person to be identified). Heuristic ordering module 450 is an artificial neural network model, wherein ordering module 450 determines, based on available data, and the confidence level required by the user the best way to search and order the possible matches (i.e., which database is accessed first for possible person or object matches and how much weight is given to the available metadata is not static but dynamic) in paragraph 0016
Hashimoto (US 2008/0317294) teaches Biometric authentication using variable threshold based on normal entry/exit times
Shin et al (US 2014/0301599) teaches Method for face recognition - controlling the quality factor that does not satisfy the predetermined quality criterion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656